Title: To James Madison from William Lee, 10 September 1806
From: Lee, William
To: Madison, James



Sir
Bordeaux Sep: 10: 1806

I recd. your favors of the 25 and 26th July yesterday and shall send the things you request by a Vessel bound for Baltimore in the course of a few days.  The enclosed moniteur confirms the report which I mentioned to you in my last of the Emperor Paul having refused to ratify M. Oubril’s treaty.  Lord Lauderdale it is said has recd. his passports and was to leave Paris on the 7th.  I doubt this intelligence but think from the present state of things that the next messenger will bring his recall.  With great respect I have the honor to remain Your Obt. St.

Wm. Lee

